USDC IN/ND case 2:19-cv-00451-HAB-JEM document 48 filed 03/11/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

LORRAINE C. EAST,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Cause No. 2:19-CV-451-HAB
                                               )
JAMIE DIMON, et al.,                           )
                                               )
       Defendants.                             )

                                     OPINION AND ORDER

       Now before the Court is Plaintiff’s Motion to Amend Complaint (ECF No. 41). Formerly

pro se but now represented by counsel, Plaintiff seeks leave to amend her complaint to substitute

JPM Chase & Co. (“Chase”) for the individual Defendants and to clarify her allegations.

Defendants object, claiming that the amendment is both untimely and legally futile. (See ECF No.

46). This matter is now fully briefed and ready for determination.

A.     Undue Delay

       Completely ignoring the deadline they agreed to in the Report of Parties Planning Meeting

(ECF No. 32), Defendants first assert that leave should be denied on the grounds of “bad faith and

. . . dilatory purposes.” (ECF No. 46 at 4). Essentially, Defendants contend that Plaintiff’s delay in

responding to their Motion to Dismiss, coupled with her litigation history with respect to her home,

is part of a “scheme to delay, hinder or defraud creditors,” including Chase. (Id. at 5).

       Under the Federal Rules of Civil Procedure, leave to amend a complaint “shall be freely

given when justice so requires.” Fed. R. Civ. P. Rule 15(a). “In the absence of any apparent or

declared reason—such as undue delay, . . . undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.—the leave sought should, as the rules
USDC IN/ND case 2:19-cv-00451-HAB-JEM document 48 filed 03/11/21 page 2 of 5


require, be ‘freely given.’” Continental Bank, N.A. v. Meyer, 10 F.3d 1293, 1298 (7th Cir. 1993)

(quoting Foman v. Davis, 371 U.S. 178 (1962)). Generally, “the grant of leave to amend the

pleadings pursuant to Rule 15(a) is within the discretion of the trial court.” Zenith Radio Corp. v.

Hazeltine Research, Inc., 401 U.S. 321, 330 (1971); J.D. Marshall Intern. Inc. v. Redstart, Inc.,

935 F.2d 815, 819 (7th Cir. 1991).

       Motions for leave to amend are generally denied based on undue delay when they are filed

long after the filing of the original pleading and after extensive litigation. Hoenig v. Karl Knauz

Motors, Inc., 983 F. Supp. 2d 952, 959–60 (N.D. Ill. 2013) (collecting cases). Even in the presence

of factors that may demonstrate undue delay, a motion to amend that is filed within the deadline

to do so will almost always be granted. Bush v. Ruth’s Chris Steak House, Inc., 277 F.R.D. 214,

216 (D.D.C. 2011) (granting motion for leave to amend filed prior to amendment deadline even

though plaintiffs could have sought leave prior to dispositive motion briefing); see also Cross v.

Prompt Med. Transp., Inc., 2015 WL 6674836 at *3 (N.D. Ind. Nov. 2, 2015); Hoenig, 983 F.

Supp. 2d at 960.

       The Court is sympathetic to the concerns expressed by Defendants regarding Plaintiff’s use

of the judicial system. This Court does not condone or endorse using the bankruptcy code to thwart

otherwise legal foreclosure proceedings. However, in the context of this case, the Court cannot

find that the amendment is offered in bad faith or for dilatory purposes. Rather, it has been filed

pursuant to the deadlines agreed to by the parties. Accordingly, Plaintiff’s motion for leave to

amend will not be denied on the grounds of undue delay.

B.     Legal Futility

       Defendants next argue that leave to amend should be denied because the amended

complaint, as tendered to the Court, is legally futile. Defendants urge that the amended complaint



                                                 2
USDC IN/ND case 2:19-cv-00451-HAB-JEM document 48 filed 03/11/21 page 3 of 5


has not adequately pled a claim for relief under 42 U.S.C. § 1981 and that, even if it did, such a

claim would be barred by the applicable statute of limitations.

       Following Bell Atlantic Corp. v. Twombly 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556

U.S. 662 (2009), “the complaint need contain only factual allegations that give the defendant fair

notice of the claim for relief and show the claim has ‘substantive plausibility.’” Runnion ex rel.

Runnion v. Girl Scouts of Greater Chi. and N.W. Ind., 786 F.3d 510, 517 (7th Cir. 2015) (quoting

Johnson v. City of Shelby, 574 U.S. 10 (2014)). Thus, “when the basis for denial is futility, we

apply the legal sufficiency standard of Rule 12(b)(6) to determine whether the proposed amended

complaint fails to state a claim.” Runnion, 786 F.3d at 524. As the Seventh Circuit has made clear,

“applying the liberal standard for amending pleadings, especially in the early stages of a lawsuit,

is the best way to ensure that cases will be decided justly and on their merits.” Id. at 520.

       Defendants’ pleading arguments boil down to the assertion that the proposed amended

complaint does not plead the elements of intentional racial discrimination. (ECF No. 46 at 7–9).

Whether or not that is true, “[a] plaintiff need not allege facts in the complaint corresponding to

every element of a statutory cause of action.” Martin v. N.W. Mut. Life Ins. Co., 2006 WL 897751,

*1 (E.D. Wis. March 31, 2006) (citing Doe v. Smith, 429 F.3d 706, 708 (7th Cir. 2005). While

Plaintiffs may very well have to prove intentional discrimination, that does not mean they have to

plead intentional discrimination. See, e.g., Swiekiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002)

(noting that “[t]he prima facie case under McDonnell Douglas, however, is an evidentiary

standard, not a pleading requirement.”).

       The Court has reviewed the proposed amended complaint and concludes that it is not

legally futile. The amended complaint can fairly be read as alleging that Chase, by and through its

employee, intentionally denied Plaintiff a mortgage loan modification on the basis of her race.



                                                  3
USDC IN/ND case 2:19-cv-00451-HAB-JEM document 48 filed 03/11/21 page 4 of 5


Whether or not the allegations are true, they pass the fact-pleading standards imposed by the

Federal Rules of Civil Procedure. As such, leave to amend cannot be denied based on a violation

of Rule 8(a).

       Finally, Defendant asserts that Plaintiff’s claim is barred by the statute of limitations. The

parties agree that a four-year statute of limitations applies to Plaintiff’s § 1981 claim. Jones v. R.R.

Donnelley & Sons Co., 541 U.S. 369, 383 (2004); 28 U.S.C. § 1658. The dispute is when that

period commenced. Plaintiff asserts that its action is based upon Defendants’ wrongful refusal to

approve Plaintiff for a mortgage loan modification. Accordingly, she asserts that the cause of

action did not accrue until 2018. Defendants disagree and claim that the § 1981 claim can only be

based on the foreclosure of the mortgage, which occurred in 2007.

       Once again, the Court must agree with Plaintiff. There is little doubt that a § 1981 claim

can be based upon a discriminatory refusal to modify a mortgage loan. See, e.g., Biles v. Nationstar

Mortg. LLC, 2018 WL 4494994 at *5–6 (W.D. Tenn. Sept. 19, 2018). Accordingly, the Court can

look past the foreclosure and to the modification process to determine timeliness. True, Plaintiff’s

claims must be limited to conduct occurring within four years of the filing of her suit, Thomason

v. One West Bank, FSB, 2017 WL 4341863 at *6 (M.D. Ala. Mar. 1, 2017), but the statute of

limitations does not bar the claim in full.

C.      Conclusion

       For the foregoing reasons, Plaintiff’s Motion to Amend Complaint (ECF No. 41) is

GRANTED. The Clerk of the Court is DIRECTED to file Plaintiff’s proposed Amended

Complaint (ECF No. 41-1) as of the date of this Opinion and Order. In light of this ruling,

Defendant’s Motion to Dismiss (ECF No. 15) is DENIED as moot.




                                                   4
USDC IN/ND case 2:19-cv-00451-HAB-JEM document 48 filed 03/11/21 page 5 of 5


     SO ORDERED on March 11, 2021.

                                      s/ Holly A. Brady
                                     JUDGE HOLLY A. BRADY
                                     UNITED STATES DISTRICT COURT




                                       5
